Citation Nr: 1019901	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  03-36 457	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an 
August 3, 1987, Board of Veterans' Appeals (Board) decision 
which denied service connection ear damage and bilateral 
defective hearing and tinnitus.  


REPRESENTATION

Moving party represented by:  Disabled American Veterans


APPEARANCE AT ORAL ARGUMENT

The Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The moving party had active service from November 1965 to 
July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on motion alleging CUE in a Board decision dated in 
August 1987.  That decision, in pertinent part, denied 
service connection for bilateral hearing loss and tinnitus.  

The moving party testified before the undersigned Veterans 
Law Judge in September 2006.  A transcript of his hearing has 
been associated with the claims folder.

The moving party's CUE motion was originally denied by the 
Board in a May 2007 decision which dismissed his motion based 
on an alleged failure to specifically plead any errors of 
fact or law.  However, he party appealed this determination 
to the U.S. Court of Appeals for Veterans Claims (Court), 
which issued a May 2009 decision vacating the Board's 
determination and remanding the CUE motion for further 
consideration by the Board.  


FINDING OF FACT

The Board's August 1987 decision which denied service 
connection for ear damage, to include bilateral hearing loss 
and tinnitus, was reasonably supported by the evidence then 
of record, and it is not shown that the applicable statutory 
and regulatory provisions existing at that time were either 
not considered or were misapplied.  


CONCLUSION OF LAW

The August 3, 1987, Board decision, which denied service 
connection ear damage and bilateral defective hearing and 
tinnitus, does not contain CUE.  38 U.S.C.A. §§ 5109A, 7111 
(West 2002); 38 C.F.R. §§ 3.105(a), 20.1400, 20.1403, 20.1404 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).  However, 
regarding claims of CUE, the Court has held that the notice 
and development provisions of the VCAA do not apply.  Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); Simmons 
v. Principi, 17 Vet. App. 104, 109 (2003).  

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-20.1411.  The motion alleging CUE in 
a prior Board decision must set forth clearly and 
specifically the alleged errors of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been different but for the 
alleged error.  38 C.F.R. § 20.1404(b) (2009).  Motions which 
fail to comply with the requirements set forth in 38 C.F.R. 
§ 20.1404(b) shall be dismissed without prejudice to 
refiling.  

In the implementing regulation, CUE is defined as a very 
specific and rare kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a) (2009).  

A determination of CUE in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.  38 C.F.R. § 20.1403(b)(1) (2009).  To 
warrant revision of a Board decision on the grounds of CUE, 
there must have been an error in the Board's adjudication of 
the appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be CUE.  38 C.F.R. 
§ 20.1403(c) (2009).  

Examples of situations that are not CUE are: (1) A new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision. (2) The Secretary's failure 
to fulfill the duty to assist. (3) A disagreement as to how 
the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d) 
(2009).  CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. § 
20.1403(e) (2009).  

In other cases prior to promulgation of this regulation, the 
U. S. Court of Appeals for Veterans Claims (Court) has 
defined CUE as an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 
370, 372 (1991).  

The Court has also held that a finding that there was such 
error "must be based on the record and the law that existed 
at the time of the prior . . . decision."  Russell v. 
Derwinski, 3 Vet. App. 310, 313-14 (1992).  Subsequently 
developed evidence may not be considered in determining 
whether error existed in the prior decision.  Porter v. 
Brown, 5 Vet. App. 233, 235-36 (1993).  

The mere misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Moreover, the error must be one that would have manifestly 
changed the outcome at the time that it was made.  Kinnaman 
v. Derwinski, 4 Vet. App. 20, 26 (1993).  

"It is a kind of error, of fact or of law, that when called 
to the attention of later reviewers, compels the conclusion, 
to which reasonable minds cannot differ, that the results 
would have been manifestly different but for the error."  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  The "benefit of 
the doubt" rule of 38 U.S.C.A. 5107(b) does not apply to a 
Board decision on a motion to revise a Board decision due to 
CUE.  38 C.F.R. § 20.1411(a) (2009).  

Under the law in effect at the time of the 1987 Board 
decision, service connection could be granted for disability 
resulting from disease or injury incurred in line of duty or 
aggravated by active service.  38 C.F.R. § 3.303 (1987).  As 
noted above, evidence developed subsequent to the Board's 
August 1987 decision is not for consideration in the 
determination of whether there was CUE in the Board decision, 
and a failure in the duty to assist cannot constitute CUE.  
38 C.F.R. § 20.1403 (2009).  

In an August 1987 decisions, the Board determined that 
service connection was not warranted for ear damage, 
defective hearing, and tinnitus.  Upon review of the 
evidence, the Board noted that although the moving party was 
treated in service for an ear infection, complained of 
tinnitus, and had reduced hearing in October 1967, the moving 
party's ears and hearing were normal on separation 
examination.  It also noted that no residuals of ear disease 
or physical trauma were found on VA examination in June 1984, 
when a VA hearing examination was within normal limits, and 
persistent tinnitus was not reported.  

The Board concluded in 1987 that the ear disability or 
hearing difficulty for which the moving party was treated in 
service was acute and transitory, temporary in nature, and 
resolved without residuals.  The Board also indicated that 
because VA examination disclosed no chronic ear damage or 
hearing disability, including persistent tinnitus, there was 
no disability for which service connection could be granted.  

In February 2000, the moving party argued that his bilateral 
hearing loss and tinnitus should be service connected because 
his hearing was better than normal on service entrance and he 
was exposed to heavy combat action during 1967.  He noted 
that an examination in October 1967 had revealed 
perforations, scarring, tinnitus, and bilateral hearing loss.  
He pointed out that there was no audiometric examination on 
discharge.  

In a July 2001 letter, the Board informed the moving party 
that it had been advised that he had requested a personal 
hearing before a Member of the Board (now known as Veteran 
Law Judges) prior to its August 3, 1987, decision.  He was 
told that if he appeared at the hearing, the Board decision 
of August 3, 1987, would be vacated and a de novo decision 
would be entered, and that if he did not appear at the 
hearing, the Board's decision would stand.  

At his November 2001 hearing, the moving party was 
represented by an accredited representative of a Veterans 
Service Organization.  The presiding Board Member clarified 
the issue on appeal as entitlement to an earlier effective 
date for the grant of service connection for posttraumatic 
stress disorder (PTSD).  The moving party provided testimony 
on that issue alone.  He did not testify as to any other 
issue and did not allege that there were other issues he 
wished to pursue at that time.  In subsequent written 
argument, the moving party discussed his claim for PTSD.  

In a February 2002 decision, the Board vacated the August 3, 
1987, decision, but only with respect to the denial of 
service connection for PTSD.  The Board then awarded an 
effective date of September 19, 1983, for the establishment 
of service connection for PTSD.  In an April 2002 letter, the 
moving party asserted that the Board's decision of August 3, 
1987, no longer existed and that there were pending claims 
for bilateral hearing loss and tinnitus.  

The RO responded in July 2002, instructing the moving party 
that the issues of entitlement to service connection for 
bilateral hearing loss and tinnitus were denied in the August 
1987 decision and that the only determination made in the 
February 2002 decision pertained to PTSD.  He was told that 
he could either allege CUE by the Board or submit new and 
material evidence to reopen his claim.  

In October 2002, the moving party again alleged that the 
Board's decision of August 1987 no longer existed and that 
the claims of entitlement to service connection for bilateral 
hearing loss and tinnitus remained pending.  

In May 2006, the moving party's representative argued that 
because the moving party's testimony in November 2001 
addressed only the issue pertaining to PTSD, he remained 
entitled to a hearing on the other issues which were the 
subjects of the Board's August 1987 decision.  A personal 
hearing was subsequently afforded him.  

The moving party asserted at his September 2006 hearing 
before the undersigned that the Board failed in its August 
1987 denial to consider entitlement to service connection 
based on aggravation of his hearing loss and/or tinnitus 
during service.  He contended that his hearing acuity results 
were "near zero" at the time he entered military service, 
but that subsequent in-service examinations of his hearing 
were positive for positive for scarring of his eardrums and 
loss of hearing acuity.  

As noted in the introduction, the Board denied the moving 
party's claim in a May 2007 determination which found he had 
failed to submit clear and specific allegations of error of 
fact or law to support his CUE claim.  However, in a May 2009 
decision, the Court found the moving party's oral allegations 
at his September 2006 personal hearing must be considered as 
potential claims of CUE.  

In reviewing the moving party's CUE allegations as stated at 
his hearing, the Board finds them to be contradictory.  
First, the moving party stated that his hearing acuity 
testing results were "near zero" on service entrance 
examination in November 1965.  Similar findings were made by 
the Board in 1987, when it found his hearing acuity was 
"normal" on service entrance.  However, he then alleged the 
Board committed CUE by failing to consider aggravation of his 
hearing loss during service.  

Relevant laws and regulations provided then, as now, that a 
preexisting injury or disease will be considered to have been 
aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C. § 353 (1987) [now 38 
U.S.C.A. § 1153 (West 2002)]; 38 C.F.R. § 3.306(a) (1987).  

However, by the moving party's own admission, he had no pre-
existing disability involving hearing loss or tinnitus at the 
time he entered into active service, and thus 38 U.S.C. § 353 
and 38 C.F.R. § 3.306 would have had no bearing on his claim 
when it was before the Board in 1987.  Additionally, his 
allegation is refuted by a reading of the Board's 1987 
denial, which found "chronic ear damage, including bilateral 
defective hearing and persistent tinnitus, was not incurred 
or aggravated in active service" (emphasis added).  Thus, 
aggravation was, in fact, considered by the Board in 1987.  

In essence, the moving party takes issue with how the 
evidence was considered and weighted by the Board in 1987, 
which cannot serve as the basis of a valid CUE claim.  38 
C.F.R. § 20.1403(d) (2009).  Additionally, he has not 
demonstrated how, but for the alleged errors, the outcome 
would have been different.  See Bustos v. West, 179 F.3d 1378 
(Fed. Cir. 1999).  

Specifically, he has not addressed nor contested the fact 
that upon VA examination when his claim was received in 1984, 
his hearing was found to be within normal limits.  As a then-
current disability was not displayed when he filed his claim, 
any alleged error in considering the in-service evidence 
would still have no effect on the ultimate outcome of the 
1987 denial.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Considering the moving party's allegations that the August 
1987 decision was vacated within the Board's subsequent 
February 2002 decision, the Board again notes that the 
February 2002 decision vacated only that portion of the 
August 1987 decision which denied service connection for 
PTSD, and not bilateral hearing loss and/or tinnitus.  Thus, 
the August 1987 Board decision still stands as to the denial 
of service connection for those latter disabilities.  If he 
wishes to pursue a claim of CUE in the February 2002 Board 
decision, he will need to file a separate motion to that 
effect.  

In conclusion, for the reasons and bases expressed above, the 
Board finds that the August 1987 decision of the Board did 
not contain CUE.  Thus, the motion seeking revision or 
reversal of that decision is denied.  




ORDER

The motion to revise the Board's August 3, 1987, decision 
denied service connection ear damage and bilateral defective 
hearing and tinnitus on the basis of CUE is denied.



                       
____________________________________________
	L. HOWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



